DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
2.	Applicant's arguments and amendments, filed on 03/21/2022 has been entered and carefully considered. Claims 1, 3, 7-8 and 10-20 are amended. Claims 1-20 have been examined and rejected.
 	Applicant’s arguments filed on 03/21/2022with respect to rejections of claims 1-20 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5, 7-9, 11-14 and 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hegde et al. (U.S. PGPub 2020/0076683) in view of Tiwari et al. (U.S. PGPub 2017/0339247).
As per claims 1, 11 and 16
 	Hegde teaches a method comprising: obtaining, by one or more controllers in a software-defined network (SDN), a branch network design template for deploying a remote branch in the SDN, wherein the branch network design template defines networking settings for a plurality of services to be provisioned at the remote branch (Hegde see para 0036 block 210 of FIG. 2A, MC 120 contacts cloud platform 114 to request generation of SDWAN provisioning information for BoC 126, Cloud platform 114 maintains a configuration template for customer branches/branch 112 in a database, configuration template may include such information as the number of branches and BoCs, the respective IP s subnetworks associated with those branches, the allocation of IP addresses to devices in those branches); 
Hedge fails to exclusively teach obtaining, by the one or more controllers, a plurality of software packages for the plurality of services to be provisioned at the remote branch; determining, by the one or more controllers, that one or more devices associated with the remote branch have established connectivity with the SDN; and based on determining that one or more devices associated with the remote branch have established connectivity with the SDN, sending, by the one or more controllers, the branch network design template and the plurality of software packages to the one or more devices associated with the remote branch, the branch network design template and the plurality of software packages causing the one or more devices to deploy, the plurality of services at the remote branch, configure a network connectivity of the plurality of services, implement a network topology defined by the branch network design template, and configurbranch with the SDN, the transport network being configured based on one or more settings in the branch network design template.
In a similar field of endeavor Tiwari teaches obtaining, by the one or more controllers, a plurality of software packages for the plurality of services to be provisioned at the remote branch (Tiwari , see para 0290,0297, 312, 313, SDN controller provide network automation and the network automation solution using deployment of software package received from software package module 755  of fig 7 from data storage module, the network model and the template engine, and device specific APIs and then pushes the configuration, the network template or model include application specific network template or model, software package 755 includes computer-executable instructions causing the SDN controller 750 to convert SDN specific callouts and its payload to the appliance's management analytics system 722, SDN controller callouts triggers the software package 755 to initiate and push the network configuration to the appliance 720 via the management analytics system  722 of the appliance 720, as shown in fig. 9 at step 912the SDN controller receive converted style sheet as software package from the adaptor of the appliance of the branch office, StyleBook contain SDN controller's service graph model in the StyleBook, the SDN's service graph for any application follows consumer and provider model connected through an ADC function); 
determining, by the one or more controllers, that one or more devices associated with the remote branch have established connectivity with the SDN (Tiwari, see para 0315 as shown in fig. 10  the  appliance  device intermediary to a plurality of clients and one or more servers, establish a first interface on a manager of the device for delivering a network model of the device from the manager of the device to a software defined network SDN controller at step 1010 the network model configured to provide definitions of one or more network layer entities of the device that are configured to provide network layer services) ; 
and based on determining that one or more devices associated with the remote branch have established connectivity with the SDN, sending, by the one or more controllers, the branch network design template and the plurality of software packages to the one or more devices associated with the remote branch(Tiwari, see para 0315, 0319   establishing appliance the device a second interface on the manager of the device with the SDN controller at step 1030 where the intermediate appliance device receiving, by the manager of the device via the second interface, network configuration to configure the device to process SDN application  at STEP 1040, where network configuration is established using the network model provided by the device to the SDN controller to deploy L4-L7 configuration, the SDN controller of the corresponding environment can push the configuration using the software package deployed in the SDN environment to the manager of the device),
the branch network design template and the plurality of software packages causing the one or more devices to deploy, the plurality of services at the remote branch(Tiwari, see para 0312  when the appliance's network model is exposed to the SDN controller, the controller configure and deploy L4-L7 services using the supported SDN controller at step 916 by deploying a stylebook configuration to the adaptor 918 which deploy the configuration to the stylebook engine at step 921 and the stylebook engine create a configuration pack at step 922),
configure a network connectivity of the plurality of services, implement a network topology defined by the branch network design template(Tiwari, see para 0295 network model 725 can be configured to depict the definition of the appliance's L2-L3 network entities and the name of the template-based provisioning solution  of the network connectivity in the StyleBook, where the network model 725 is configured to allow the SDN controller 750 to learn the capabilities of the L2-L7 network entities supported by the appliance 720, StyleBook uses SDN controller's service graph model  service graph for any application follows consumer and provider model connected through an ADC function, where consumer and provider represented as an End-Point Group and have a 1:1 relationship or s a service group and each end point as a member of the service group),
and configure a transport network that interconnects the remote branch with the SDN, the transport network being configured based on one or more settings in the branch network design template(Tiwari, see para 319, 320, at step 1040, the manager of the intermediate appliance device receives, via the second interface, network configuration to configure the device to process SDN application requests received from the SDN controller where network configuration is established using the network model, the manager also receive using the second interface, a request including a payload that is generated using the network model where payload that is generated by mapping SDN callouts to application programming interface API calls to the device).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Hegde with the teaching of Tiwari, as doing so would provide an efficient method for providing network automation using an appliance configuring a remote network using  template-based provisioning solution preserving the isolation between network and application configuration (Tiwari see para 0005).
As per claim 2
Hegde in view of Tiwari teaches the method of claim 1, wherein the networking settings correspond to one or more configuration settings defined in the branch network design template, and wherein the one or more configuration settings comprise at least one of routing settings, security settings, and a specified topology (Tiwari, see para 0295 network model 725 can be configured to depict the definition of the appliance's L2-L3 network entities and the name of the template-based provisioning solution  of the network connectivity in the StyleBook, where the network model 725 is configured to allow the SDN controller 750 to learn the capabilities of the L2-L7 network entities supported by the appliance 720, StyleBook uses SDN controller's service graph model  service graph for any application follows consumer and provider model connected through an ADC function, where consumer and provider represented as an End-Point Group and have a 1:1 relationship or s a service group and each end point as a member of the service group).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Hegde with the teaching of Tiwari and the motivation to do so would the same as the motivation cited in relation to claim 1.
As per claims 3, 12 and 17
 Hegde in view of Tiwari teaches the method of claim 1, further comprising receiving one or more configurations defined for the remote branch, the one or more configurations specifying at least one of the network topology of the remote branch, the plurality of services to be provisioned at the remote branch, one or more resources to be provisioned at the remote branch, and one or more service chains to be provisioned at the remote branch, wherein sending the branch network design template and the plurality of software packages includes sending the one or more configurations defined for the remote branch (Tiwari, see para 0315, 0319   establishing appliance the device a second interface on the manager of the device with the SDN controller at step 1030 where the intermediate appliance device receiving, by the manager of the device via the second interface, network configuration to configure the device to process SDN application  at STEP 1040, where network configuration is established using the network model provided by the device to the SDN controller to deploy L4-L7 configuration, the SDN controller of the corresponding environment can push the configuration using the software package deployed in the SDN environment to the manager of the device, wherein the branch network design template, the plurality of software packages, and the one or more configurations cause the one or more devices to provision (Tiwari, see para 0295 network model 725 can be configured to depict the definition of the appliance's L2-L3 network entities and the name of the template-based provisioning solution  of the network connectivity in the StyleBook, where the network model 725 is configured to allow the SDN controller 750 to learn the capabilities of the L2-L7 network entities supported by the appliance 720, StyleBook uses SDN controller's service graph model  service graph for any application follows consumer and provider model connected through an ADC function, where consumer and provider represented as an End-Point Group and have a 1:1 relationship or s a service group and each end point as a member of the service group).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Hegde with the teaching of Tiwari and the motivation to do so would the same as the motivation cited in relation to claim 1.
As per claims 4, 13 and 18
 	Hegde in view of Tiwari teaches the method of claim 3, wherein the networking settings associated with the branch network design template define the network connectivity of the plurality of services (Tiwari see para 0296the service graph and allows an administrator to handle the attach or detach event from the SDN controller, where an attach event binds the end point to the corresponding service group and a detach event unbinds it,  the administrator can make sure that the service graph and StyleBook are in parity for seamless automation from network L2-L3 to ADC-feature L4-L7 configurations), and 
wherein 39Docket Number: 085115-665934_1029888-US.02 the plurality of software packages includes software for deploying the plurality of services at the remote branch according to the one or more configurations and the networking settings (Tiwari see para 0308 APIC adaptor 838 can communicate with the SDN controller 835 and import a device package and create function profiles. The SDN controller 835 can then receive a deployed ADC configuration that uses function profiles. The function definitions and profiles can be stored on the SDN controller 835. The SDN controller 835 can then transmit instructions to the APIC adaptor 838 of the MAS 850 to create a configuration on the MAS 850 using StyleBook and other parameters). 
	It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Hegde with the teaching of Tiwari and the motivation to do so would the same as the motivation cited in relation to claims 1, 11 and 16.

As per claim 5
Hegde in view of Tiwari teaches the method of claim 3, wherein the one or more configurations define a type of network service associated with each of the plurality of services (Tiwari see para 0305, NSX adaptor 818 can communicate with the SDN controller 815 and register a service manager and publish vendor templates, SDN controller 815 can then receive a deployed application delivery controller configuration that uses load balancing and vendor templates, the vendor templates can be stored on the SDN controller, SDN controller 815 can then transmit instructions to the NSX adaptor 818 of the MAS 850 to create a service profile on the MAS 850).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Hegde with the teaching of Tiwari and the motivation to do so would the same as the motivation cited in relation to claim 1.

As per claim 7
Hegde in view of Tiwari teaches the method of claim 1, further comprising: receiving one or more configurations defined for the remote branch, wherein sending the branch network design template and the plurality of software packages includes sending the one or more configurations defined for the remote branch, wherein the branch network design template, the plurality of software packages, and the one or more configurations cause the one or more devices to deploy the plurality of services at the remote branch, configure the network connectivity of the plurality of services, implement the 3network topology, and configure the transport network (Tiwari, see para 0312  when the appliance's network model is exposed to the SDN controller, the controller configure and deploy L4-L7 services using the supported SDN controller at step 916 by deploying a stylebook configuration to the adaptor 918 which deploy the configuration to the stylebook engine at step 921 and the stylebook engine create a configuration pack at step 922),, wherein the SDN comprises a software- defined wide area network (SD-WAN), and wherein the remote branch comprises an SD-WAN branch (Tiwari, see para 0066, 0311, network 104 and/or the network 104′ can be a local-area network LAN, such as a company Intranet, a wide area network WAN, such as the Internet or the World Wide Web, clients 102 may be located at a branch office of a corporate enterprise communicating via a WAN connection over the network 104 to the servers 106 located at a corporate data center, network automation solution can support software-defined wide area network optimization/ SD-WAN Opt as well and it is not limited to just the appliance only).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Hegde with the teaching of Tiwari and the motivation to do so would the same as the motivation cited in relation to claim 1.

As per claims 8, 14 and 19
Hegde in view of Tiwari teaches the method of claim 1, further comprising: determining that the one or more devices are associated with the branch network design template; and based on the one or more devices being associated with the branch network design template, sending, to the one or more devices, the plurality of software packages, the branch network design template, and one or more configurations specified for the remote branch (Tiwari, see para 0315, 0319   establishing appliance the device a second interface on the manager of the device with the SDN controller at step 1030 where the intermediate appliance device receiving, by the manager of the device via the second interface, network configuration to configure the device to process SDN application  at STEP 1040, where network configuration is established using the network model provided by the device to the SDN controller to deploy L4-L7 configuration, the SDN controller of the corresponding environment can push the configuration using the software package deployed in the SDN environment to the manager of the device).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Hegde with the teaching of Tiwari and the motivation to do so would the same as the motivation cited in relation to claims 1, 11 and 16.

As per claim 9
Hegde in view of Tiwari teaches the method of claim 8, wherein the one or more configurations comprise at least one of a storage configuration, a memory configuration, a processor configuration, a network interface configuration, a virtual switch configuration, an SR-IOV resource, and a virtual network function (VNF) configuration (Hedge see para 0030 individual device's configuration information includes such items as its network  address for network interface, the identification of specific communications ports to which it connects to other devices, driver and communication protocol information ).

5.	Claim 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hegde et al. (U.S. PGPub 2020/0076683) in view of Tiwari et al. (U.S. PGPub 2017/0339247) in view of Jayaraman et al. (U.S. PGPub 2017/0288971).
As per claim 6
Hegde in view of Tiwari teaches the method of claim 5, yet fails to teach wherein the one or more SR-IOV resources comprise at least one of an SR-IOV port, an SR-IOV interface, and an SR-IOV device.
In a similar field of endeavor Jayaraman wherein the one or more SR-IOV resources comprise at least one of an SR-IOV port, an SR-IOV interface, and an SR-IOV device (Jayaraman see para 0028,step 220 the orchestration manager 118 gathers the hypervisor and operating for operating system characteristics for the particular host. Exemplary hypervisor characteristics are low latency, high throughput, scalability and migration. Exemplary low latency factors include the use of vhost-net and an SR-IOV NIC. Exemplary high throughput factors include huge pages, a PCI pass-through card, the use of Data Plane Development Kit (DPDK), the use of the Quick Emulator (QEMU) and the presence of an SR-IOV NIC).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Hegde in view of Tiwari with the teaching of Jayaraman, as doing so would provide an efficient method for placement of virtual network function instances in a software defined network environment (Jayaraman see para 0001).

6.	Claims 10, 15 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hegde et al. (U.S. PGPub 2020/0076683) in view of Tiwari et al. (U.S. PGPub 2017/0339247) in view of Madani et al. (U.S. PGPub 2014/0351424).
As per claims 10, 15 and 20
	Hegde in view of Tiwari teaches the method of claim 1, further comprising: monitoring the plurality of services provisioned at the remote branch; determining that a service of the plurality of services has lost connectivity to the SDN; and based on determining that the service has lost connectivity to the SDN, generating one or more instructions to restart the service at the remote branch.
In a similar field of endeavor Madani monitoring the plurality of services provisioned at the remote branch; determining that a service of the plurality of services has lost connectivity to the SDN; and based on determining that the service has lost connectivity to the SDN, generating one or more instructions to restart the service at the remote branch (Madani see para 0088 software cloud instance manager 706 updates network connectivity status in an interface for tunnel health in order to inform the tenant/user of the updated network status 2340 2350. The software cloud instance manager 706 isolates and identifies tunnel connectivity failure to compute nodes and associated VM's on a per SDC basis 2360, software cloud instance manager 706 generates VM network connectivity impact report categorized by SDC's and tenant 2370).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Hegde in view of Tiwari with the teaching of Madani, as doing so would provide an efficient method for provisioning a seamless cloud across multiple clouds providing enterprises with quickly scalable, secure, multi-tenant automation and monitoring connection activities generate and sample of data center devices alerts to selecting an appropriate response for a failure event (Madani, see para 0013).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/SANJOY ROY/
Examiner, Art Unit 2443


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443